Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 1 of 30

 

Blackmon-Malloy, et al ai RE =O Pi if: 59

Lo. Civil Case’ Nor -t: 64 sev-02221-EGS
Plaintiffs, Noes ES
V Honorable Emmet G. Sullivan

United States Capitol Police Board

Defendant

 

 

PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO
PLAINTIFF’S SUPPLEMENTAL BRIEFING
Plaintiff Frank Adams, by and through his own pro se representation, respectfully replies
to Defendant’s Response to the Supplemental Briefing filed by Plaintiff pursuant to the Court’s
order [# 429] 10/13/2016 that stated, “With regard to Lt. Adams’ claims in the main case, except
for Lt. Adams’ claim for hostile work environment created by racist words, it is not clear which
of Lt. Adams’ claims in the Fourth Amended Complaint correlate to the claims that Magistrate

Judge Facciola recommended survive in his 2007 Report and Recommendation.

Compare ECF No. 278 with ECF No. 151-1 and ECF No. 376 at 17-18, App. B.
Consequently, by no later than 14 days after the Court issues the Final Order associated with
this Memorandum Opinion, plaintiffs shall file a supplemental briefing regarding Lt. Adams’
claims in the main case as set forth in Appendix I to this Memorandum Opinion and identify
which claims in the Fourth Amended Complaint correlate to the claims listed in ECF No. 131-1.
Following the response and the reply, the Court will determine which of Lt. Adams’ claims in the

main case may proceed. The Court will only consider argument on claims in the main case.”

 

RECEIVED
Mail Room

2019

 

 

 

 

Angela D, Caesar, Clerk of Court
U.S. District Court, District of Columbia

 
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 2 of 30

Plaintiff requested in his supplemental brief that he be given leave by this Honorable
Court to amend his brief upon further instruction and guidance from the Court in lieu of the
dismissal of any of his claims, provided he has misinterpreted the Court’s order regarding the
brief and the level of specificity required.

Plaintiff renews this request in light Defendant’s response and Plaintiff's recent discovery
of the chart at [#141-1]. Plaintiff therefore clarifies his brief by aligning the 17 claims of adverse
employment actions alleged in the chart at [#141-1], with the 17 claims in the chart at [#151-1],
and correlates those claims pursuant to the Court’s 10/13/2016 order [# 429].

History

I. June 20, 2006, Plaintiff's previous counsel filed a chart at the direction of the Court
articulating his claims [#141-1]. Judge Facciola relied upon this chart when he issued his
Report and Recommendation on March 19, 2007 [#151-1].

Il. March 19, 2007, Judge Facciola’s Report and Recommendation [HECF151-1] listed
17 viable claims from the main case that should proceed. Those claims correspond to
the claims Plaintiff previously submitted to the Court for Judge Facciola’s consideration in
ECF [#141-1].

II. May10, 2010, Plaintiff's previous Counsel filed a Forth Amended Complaint [#278]
that included the following:
(P.10, 430) - Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white Officers
in hostilities towards Plaintiff Adams in an effort to force him to request an assignment

to another division. He was subsequently involuntarily transferred. Management ordered
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 3 of 30

Lt. Adams to change the performance rating of an undisciplined, disruptive K-9 Officer
and to remove instructive entries regarding the negative performance of other white
Officers from their Unit Personnel Records.

(P. 11, §31) - Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to investigate
his charges against white subordinate Officers who made untruthful and unsupported
allegations against him. The U.S. Capitol Police published throughout the department
the inaccurate findings from an investigation of a complaint that a white Officer made
against Lt. Adams.

(P. 11, $32) - Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case numbers: 01-
2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed March 10, 2005), and
06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims are incorporated into this
Complaint and made a part hereof.”

(P. 26, §67) - Plaintiff Frank Adams was also subjected to retaliation from upper
management for filing complaints of discrimination. His supervisor, Captain Preloh,
reprimanded him for following direct orders from a higher-ranking Lieutenant. Captain
Preloh disregarded the performance rating issued to Lt. Adams by his commanding
supervisor, which impeded his opportunity for promotion. In addition, Captain Preloh and
Inspector Parisi participated in and supported the making of false accusations against Lt.
Adams, which in turn led to an investigation by Internal Affairs. Ultimately, Chief Varey
himself authorized that corrective documentation be placed in Lt. Adams' personnel file and
published in official department correspondence, regarding the findings of this flawed

investigation. These continuous, pervasive adverse employment actions not only hindered Lt.
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 4 of 30

Adams' ability to advance in his career, but they substantially damaged his reputation,
emotional well-being, and ability to perform his duties effectively.”
IV. December 14, 2012, Judge Facciola issued a Report and Recommendation [#376]
stating:
(P. 17, No. 1, 91) - “The defendant concedes that Lt. Adams has at least one viable claim for
discrimination [#365] at 25. Lt. Adams originally alleged 57 different incidents spanning the
period between November 30, 1994 and July 1, 2004. [#151] at 8-9. Many of those claims were
dismissed as untimely, as a request for counseling was not submitted within 180 days of the
alleged violation. Id. I allowed 33 of those claims to go forward. Id.; see also [#151-1] at 1.1
recommend that the court maintain jurisdiction over those actions that survived in my previous

Report and Recommendation.

(P. 17-18. No. 1, (2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile
work environment and adverse actions claims filed in the lead case. [#151] at 9. Defendant also
concedes, via its reply to plaintiffs’ opposition to the motion to dismiss, that Adams “appears
timely for his non-selection to John Hopkins PELP program (August 28, 2003), non-selection to
a management college (September 11, 2003), non-selection to the FBI Academy (October 27,
2003), threat of transfer (November 3, 2003), and involuntary transfer (November 6, 2003)”
claims, as well as his non-selection to Captain claim dated Nov. 24, 2005. [#365] at 30. Those
Case 1:01-cv-02221-EGS Document 376 Filed 12/14/12 Page 18 of 41 claims, asserted in Civil
Action Nos. 04-0943 and 06-0653, respectively, should therefore go forward. These claims were
previously dismissed without prejudice “until such evidence is provided” establishing
exhaustion. [#151] at 10. ....... the defendant concedes jurisdiction, so these claims should

survive.”
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 5 of 30

V. September 19, 2019, Plaintiff filed a Supplemental Briefing pursuant to the Court’s
order [# 429] 10/13/2016.
VI. = October 07, 2019 [#492] Defendant filed its Response to Plaintiff's Supplemental

briefing.

Plaintiff's Argument

Defendant’s Response appears to be evidentiary rather than exhaustive or jurisdictional
and not ripe for consideration until, if or when, Defendant files its dipositive motions. This
Honorable Court did not order Plaintiff to state a claim for which relief may be granted, nor did
it require Plaintiff to articulate genuine issues of material facts in dispute or to provided evidence
in support of his claims. The Court simply ordered Plaintiff to correlate the 17 claims alleged by
Plaintiff that were deemed viable by Judge Facciola in his March 19, 2007, Report and
Recommendation [#151-1] with the May 10, 2010, Forth Amended Complaint [#278], and the

December 14, 2012, Report and Recommendation [#376, p.17-18].

Plaintiff refutes Defendant’s argument that “Adams’ supplemental briefing “correlates only 6
of the 17 lines in ECF #151-1 to the Fourth Amended Complaint, and does nothing to explain the
correlation between any of the 17 pertinent lines in the Report and Recommendation and the
Fourth Amended Complaint.” Notwithstanding, Plaintiff's Reply clarifies his brief with greater
specificity by aligning each of the 17 viable claims in [#151.1] with the claims alleged in [#141-
1) and correlating those claims along with page numbers and paragraphs with the Fourth

Amended Complaint [#278] and Report and Recommendation [#376, p. 17-18].
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 6 of 30

The claims and line numbers may deviate from Plaintiff's previous brief
because the chart at [#141-1] refreshed Plaintiffs memory regarding the claims
Judge Facciola relied upon in his Report and Recommendations at [#151-1] which

through inadvertence Plaintiff did not include in his supplemental brief.

Claim - Line 1: (11/11/2000) Discipline, HWE - ECF [#151-1]

The Department refused to investigate Plaintiffs charges against a hostile, undisciplined
white officer, yet internal Affairs Division investigated Plaintiff and charged him based on the
officer’s frivolous charges.

Plaintiff was investigated by Internal Affairs Division for discourtesy after Plaintiff filed
charges of insubordination against Charles McQuay, a lower ranking white police officer who
came into Plaintiffs work place during his tour of duty and in a very loud tone of voice publicly
accused Plaintiff in front of his subordinate officers of being a “bad official.” Plaintiff initiated a
Command Discipline (CP-534) against the officer but the Department refused to investigate; .
instead, investigated the frivolous charge of discourtesy alleged by the insubordinate white
officer against Plaintiff. Exhibit G [#473].

Correlating with ECF [#278] Forth Amended Complaint
(P. 10,930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams. He was subsequently involuntarily

transferred.
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 7 of 30

(P. 11, 931). Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.

(P.11, 982). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt, Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

(P. 26, 967). ......dn addition, Captain Preloh and Inspector Parisi participated in and
supported the making of false accusations against Lt. Adams, which in turn led to an
investigation by Internal Affairs. Ultimately, Chief Varey himself authorized that
corrective documentation be placed in Lt, Adams' personnel file and published in

official department correspondence, regarding the findings of this flawed investigation.

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, {1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, 2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 8 of 30

Claim - Line 2: (11/16/2000) Discipline, HWE - ECF [#151-1]

Plaintiff was investigated by Internal Affairs due to a frivolous complaint initiated by a
hostile undisciplined K-9 officer, Technician D. Davis. IAD investigated the allegation that
Plaintiff told the officer to "Have a nice Day." The Department refused to investigate serious
charges made by Plaintiff against white officers for making "Untruthful Statements" and
"Insubordination" yet Internal Affairs investigated Plaintiff for telling an officer to have a nice
day. Exhibit H [#473].

Correlating with ECF [#278] Forth Amended Complaint
(P..10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams....He was subsequently involuntarily
transferred.
(P. 11, 981). Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.
(P.11, 32). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 9 of 30

(P. 26, 467). ....In addition, Captain Preloh and Inspector Parisi participated in and
supported the making of false accusations against Lt. Adams, which in turn led to an

investigation by Internal Affairs.

Correlating with ECF [#376] p. 17-18

(P. 17. No. 1, §1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, (2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant concedes in its Response - “Defendant interprets this claim as correlating to J
31 (subjected to numerous frivolous investigations) and J 67 of the Fourth Amended Complaint.”

Plaintiff agrees but includes the additional beforementioned correlations as well.

Claim - Line 3: (11/17/2000) HWE - ECF [#151-1]

“HUK” is a derogatory word used by white officers on Patrol Division to depict black
officers and citizens. The word is meant to be equivalent to the word “nigger.” An entry was
placed in the incidental book stating “There is a new canine at Blue Plains canine training. The
canine’s name is Huk.” A white official continued a hostile work environment with racist words

by reading the entry at roll call. The new canine “HUK” was a black dog. Exhibit F [#473].

Correlating with ECF [#278] Forth Amended Complaint
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 10 of 30

(P. 10,930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white officers

in hostilities towards Plaintiff Adams ....He was subsequently involuntarily

transferred.
Correlating with ECF [#376] p. 17-18
(P. 17, No. 1, {1) - The Defendant concedes that Lt. Adams has at least one viable claim for

discrimination. [#365] at 25,
(P..17. No. 1. 92). The defendant previously conceded jurisdiction for Lt. Adams’s hostile
work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant stated in its Response: “This Claim makes no mention of Adams, and instead
alleges that it was Plaintiff Ikard who was the subject of a racially hostile environment... and
that Adams’ supplemental briefing does nothing to assert that he too was subject to this.”

Plaintiff avers that ““Huk” is recognized by blacks as a racist term used by whites to
disparage blacks. The term is offensive and public use of the word created a hostile work
environment for Plaintiff Ikard, Plaintiff Adams and other blacks on Patrol Division. The
hostilities were intensified when the Department named a dog “Huk” and had the audacity to
announced the naming of the dog at an official Department roll-call.

Claim - Line 4: (11/20/2000) HWE - ECF [#151-1]

Plaintiff became aware that white officers referred to black officers and black citizens of
DC as “Gangsters”. A white Sergeant was confronted by a crime scheme search officer and
accused of being a “FOG” which is an acronym for “Friend of Gangsters.” The white Sergeant

reported that he was advised that he needed to take sides. He was told that white officers were

10
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 11 of 30

examples of who he should side with. These officers discussed ways to get black supervisors on
Patrol Division (including Plaintiff) in trouble. Exhibit D [#473].

Correlating with ECF [#278] Forth Amended Complaint
(P. 10,930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white officers
in hostilities towards Plaintiff Adams......

Correlating with ECF [#376] p. 17-18
(P. 17. No. 1, 91) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25.
(P. 17, No. 1, §2). The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant states in its Response - “Although this claim appears to relate to J 18 of the
Fourth Amended Complaint, that paragraph makes no mention of Adams and instead alleges that

it was Plaintiff Ikard who was subjected to this language.”

Plaintiff avers that Defendant acknowledged the Fourth Amended complaint alleged
Officer Ikard was subjected to a racially hostile work environment in which white Officers
referred to African Americans, whether fellow Officers or members of the public, as “Huks” or
“gangsters,” and characterized the D.C. Metropolitan Police Department as the “ghetto police.”
Officer Ikard and Plaintiff Adams, both African Americans, worked in the same unit on the same

shift and in the same hostile environment so by default the terms “gangsters” and “Huks” as used

11
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 12 of 30

on P. 9, § 18 [#278] applies to Plaintiff Adams as well as Officer Ikard and other African

Americans. This claim corelates with J 18 [#278] as well the beforementioned correlations.

Claim - Line 5: (11/30/2000) Discipline, HWE - ECF [#151-1]

Plaintiff became aware that his supervisor, an investigating official, secretly gave a
document that Plaintiff submitted in his own defense as a part of an official Department
investigation to the complainants in the investigation. This is the same supervisor who attempted
to prevent Plaintiff from getting a promotion to Lt. when he unjustly gave Plaintiff one of the
lowest PRS scores in the promotional process for Lieutenant. Exhibit I [#473].

Correlating with ECF [#278] Forth Amended Complaint
(P.10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff.....He was subsequently involuntarily
transferred.
(P. 11, 931). Lt Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.
(P.11, §32). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

12
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 13 of 30

(P. 26, 967). Plaintiff Frank Adams was also subjected to retaliation from

upper management for filing complaints of discrimination. ....... In addition, Captain
Preloh and Inspector Parisi participated in and supported the making of false
accusations against Lt. Adams, which in turn led to an investigation by Internal

Affairs.

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, J) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... I recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, (2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant concedes in its Response - “This appears to correlate to [J 31 and 67 of the
Fourth Amended Complaint.” Plaintiff agrees but includes the additional beforementioned

correlations as well.

Claim - Line 6: (12/01/2000) Discipline, HWE - ECF [#151-1]

Plaintiff was removed from the investigation of a white officer who was accused of
violating the civil rights of a black citizen. The investigation was given to a white sergeant
apparently to prevent Plaintiff from finding in favor of the citizen.

Correlating with ECF [#278] Forth Amended Complaint

(P. 10, 930). Lieutenant Frank Adams was subjected to the racially hostile work

environment on the U.S. Capitol Police force. While assigned to the Patrol Division,

13
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 14 of 30

white management officials allowed, encouraged, and participated with white officers
in hostilities towards Plaintiff Adams...
Correlating with ECF [#376] p. 17-18

(P. 17, No. 1. (1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25.
(P. 17, No. 1, 2). The defendant previously conceded jurisdiction for Lt. Adams’s hostile
work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant stated in its Response - Plaintiff “cites no evidence, nor provides any additional
detail. This claim has no apparent correlation to any claim in the Fourth Amended Complaint.”

Plaintiff avers that his supplemental brief was not intended to prove but to correlate his
claims. However, he looks forward to proving his case once dispositive motions are responded to
and discovery has concluded. Notwithstanding, management officials allowed, encouraged,
and participated with white officers in hostilities towards Plaintiff Adams in this
instance by not allowing Plaintiff Adams, a black supervisor, to conduct the
investigation of a white police officer which diminished Plaintiff's supervisory authority
while sustaining a Hostile Working Environment that allowed white, undisciplined
officers to disregard the supervision of black supervisors. This claim correlates with the

Fourth Amended Complaint and ECF [#376] as stated.

Claim - Line 7: (12/10/2000) HWE - ECF [#151-1]

Plaintiff wrote a letter to the Chief of Police charging hostile work environment on Patrol
Division and discrimination in the K-9 selection process against blacks and females. Charges

were never seriously investigated. Exhibit L [#473].

14
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 15 of 30

Correlating with ECF [#278] Forth Amended Complaint
(P. 10,930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white officers
in hostilities towards Plaintiff Adams....

Correlating with ECF [#376] p. 17-18
(P. 17. No. 1, G1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25.
(P. 17, No. 1, 92). The defendant previously conceded jurisdiction for Lt. Adams’s hostile
work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant stated that “Adams’ memo, however, describes only harm to other officers, such

as unfair performance evaluations of other Plaintiffs, and racist remarks made to others.”

Plaintiff avers that The United States Capitol Police K-9 Section, assigned to Patrol
Division, is one of the most racist and sexist units on the entire United States Capitol Police
Department. Plaintiff was required to supervise hostile undisciplined officers and witness the
discrimination against blacks and females yet was powerless without the support of the Chief or
supervisors within his chain of command to implement change. Plaintiff was transferred as a
result of his opposition to the hostile, discriminatory environment.

Plaintiff attempted change the environment by advising Inspector Parisi that Officer Ikard
and Officer Web were discriminated against and denied positions in the K-9 section while a
disruptive, undisciplined white K-9 Technician, who had been arrested twice for DWI/DUI and
received several CP 535’s, was allowed to remain on the unit continuing to make arrests for

violations of the law that he himself had been convicted of. Inspector Parisi made no efforts to

15
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 16 of 30

remove him from the unit or to make the K-9 selection process fair for blacks and females. The
Chief of Police never investigated Plaintiff's charges of a Hostile Work Environment in spite of
being put on notice. Rather than correct the hostilities by holding those responsible accountable,

the Chief transferred Plaintiff Adams.
Claim - Line 8: (12/13/2000) HWE - ECF [#151-1]

Department’s Labor Relation’s Specialist refused to provide Plaintiff with requested
support.
Correlating with ECF [#278] Forth Amended Complaint
(P. 10,930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white officers
in hostilities towards Plaintiff Adams....
Correlating with ECF [#376] p. 17-18
(P. 17, No. 1. (1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25.
(P. 17, No. 1, 92). The defendant previously conceded jurisdiction for Lt. Adams’s hostile
work environment and adverse actions claims filed in the lead case. [#151] at 9.
Defendant stated in its Response - “This claim has no apparent correlation to any claim in the
Fourth Amended Complaint, still less one that pertains to Adams.”
Plaintiff avers that Department’s Labor Relation’s Specialist serves a managerial function
supporting managers and supervisors in resolving issues with the Union. Plaintiff was under
constant attack by rank and file K-9 and Patrol Division officers represented by the Union.

Plaintiff asked the Labor Relation’s Specialist who is white for support in resolving issues with

16
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 17 of 30

the Union and she refused. Plaintiff views this as an official who allowed, encouraged, and

participated with white officers in hostilities towards Plaintiff Adams.

Claim - Line 9: (12/23/2000) HWE - ECF [#151-1]

Inspector Parisi ordered Plaintiff to change or falsify the performance evaluation of a

disruptive undisciplined K-9 officer. Exhibit A [#473].
Correlating with ECF [#278] Forth Amended Complaint

(P. 10, 930) - Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white officers
in hostilities towards Plaintiff. Management ordered Lt. Adams to change the
performance rating of an undisciplined, disruptive K-9 Officer and to remove
instructive entries regarding the negative performance of other white Officers from
their Unit Personnel Records.
(P. 11, 932) - Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case numbers:
01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed March 10, 2005),
and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims are incorporated into
this Complaint and made a part hereof.”

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, 9) - “The defendant concedes that Lt. Adams has at least one viable claim for
discrimination [#365] at 25. ....J recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

17
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 18 of 30

(P. 17-18, No. 1. §2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case.

Defendant concedes in its Response — “This claim appears to correlate with { 30 of the
Fourth Amended Complaint.” Plaintiff agrees Plaintiff agrees but includes the additional

beforementioned correlations as well.

Claim - Line 10: (01/07/2001) Discipline, HWE - ECF [#151-1]

Plaintiff filed charges against an undisciplined white patrol officer (Roberts) for making
untruthful statements. Charges were never sufficiently of seriously investigated. Exhibit E
[#473].

Correlating with ECF [#278] Forth Amended Complaint
(P.10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams
(P. 11, 931). Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.
(P.11, 932). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed

March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

18
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 19 of 30

are incorporated into this Complaint an made a part thereof.”

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, (1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, §2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant concedes in its Response — “This claim appears to correlate with J 31 of the
Fourth Amended Complaint.” Plaintiff agrees but includes the additional beforementioned

correlations as well.

Claim - Line 11: (01/12/2001) Discipline, HWE, Retaliation - ECF [#151-1]

Plaintiff wrote a letter to the Chief informing him that the Captain (Preloh) retaliated
against him in the Promotional process because of Plaintiff’s intolerance to the racially hostile
environment on Patrol Division. The D/C responded in support of the Captain’s actions.

Exhibit B [#473]

Correlating with ECF [#278] Forth Amended Complaint
(P. 10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams.

(P.11, (32). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.

19
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 20 of 30

District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed

March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

(P. 26, 967). Plaintiff Frank Adams was also subjected to retaliation from

upper management for filing complaints of discrimination. Captain Preloh disregarded
the performance rating issued to Lt. Adams by his commanding supervisor, which
impeded his opportunity for promotion. In addition, Captain Preloh and Inspector
Parisi participated in and supported the making of false accusations against Lt. Adams,

which in turn led to an investigation by Internal Affairs.

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, §1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... I recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, §2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

Defendant concedes that “This claim appears to correlate to { 67 of the Fourth Amended

Complaint.” Plaintiff agrees but includes the additional beforementioned correlations as well.

Claim - Line 12: (01/21/2001) HWE - ECF [#151-1]

Plaintiff wrote a letter to internal affairs notifying them of the hostile environment on
Patrol Division. Internal Affairs failed to properly investigate Plaintiff's charges. Exhibit N

[#473].

20
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 21 of 30

Correlating with ECF [#278] Forth Amended Complaint
(P. 10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams. ...He was subsequently involuntarily
transferred.
(P. 11, 931). Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.
(P.11, 932). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

(P. 26, ]67). Plaintiff Frank Adams was also subjected to retaliation from

upper management for filing complaints of discrimination. Captain Preloh disregarded
the performance rating issued to Lt. Adams by his commanding supervisor, which
impeded his opportunity for promotion. In addition, Captain Preloh and Inspector
Parisi participated in and supported the making of false accusations against Lt. Adams,

which in turn led to an investigation by Internal Affairs.

21
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 22 of 30

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, 91) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, §2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Defendant stated in its Response that “Plaintiff failed to allege that the failure to

investigate resulted in harm to Adams.”

Plaintiff avers that he was harmed when Internal Affairs failed to properly investigate
Plaintiffs charges. He dropped several slots down on the Lieutenant’s promotional list and a
counseling note citing “discourtesy” was place in his personnel file. Plaintiff was also humiliated
when the white, hostile officer (McQuay) suffered no consequences for his insubordinate
behavior towards Plaintiff, an African American supervisor who received no support from his
chain of command.

Claim - Line 13: (01/22/2001) HWE - ECF [#151-1]

Plaintiff became aware that a white female (Patrol Division administrative staff) reported
that she had been solicited by two USCP Sergeants (one from PD and the other from
Communications Section), to go with them to Georgetown and subscribe to a gay newspaper in
Plaintiff's name and have it mailed to Patrol Division in an attempt to embarrass Plaintiff. This
incident was reported to Inspector Parisi, Commander of Patrol Division who refused to

investigate.

22
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 23 of 30

Correlating with ECF [#278] Forth Amended Complaint

(P. 10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams in an effort to force him to request an
assignment to another division. He was subsequently involuntarily transferred.
(P.11, 932). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims
are incorporated into this Complaint an made a part thereof.”

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, J1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, §2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Claim - Line 14: (06/09/2000) HWE - ECF [#151-1]

Plaintiff filed charges against Officer DeCarlo, a Union Rep for filing false accusations
against Plaintiff in behalf of several, hostile undisciplined USCP and MPD officers who were

unhappy that Plaintiff release a black male who they had unlawfully detained. Plaintiff was

23
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 24 of 30

investigated and exonerated by IAD regarding the false accusations by DeCarlo yet, DeCarlo
was never investigated or disciplined.

Correlating with ECF [#278] Forth Amended Complaint
(P.. 10,930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams in an effort to force him to request an
assignment to another division. He was subsequently involuntarily transferred.
(P. 11, B1). Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.
(P.11, 932). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

(P. 26. 167). ......In addition, Captain Preloh and Inspector Parisi participated in and
supported the making of false accusations against Lt. Adams, which in turn led to an

investigation by Internal Affairs.

24
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 25 of 30

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, 1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, (2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

Claim - Line 15: (11/20/2000) HWE - ECF [#151-1]

Management continually disregarded Plaintiffs recommendations by refusing to
sufficiently discipline officers for violations of Department policy as well as violations of the
law; e.g. A hostile white K-9 Technician was accused by a white female rookie that Plaintiff
assigned as his ride along in training of: (a). Ordering her to falsify traffic tickets, (b). Lying to
the dispatcher, (c). Violating a female citizen’s rights during a traffic stop, and (d). Advising the
female rookie that she would never be a K-9 officer unless she was a “Dyke” (lesbian) then
asked her, “Are you a Dyke?” Plaintiff learned that the K-9 officer received discipline amounting
to a slap on the wrist for his egregious behavior in complete dichotomy and disregard with
Plaintiffs recommendations.

Plaintiff provided this information to Inspector Parisi and upon Plaintiff's best
information and belief, Parisi did not submit the allegations to IAD; instead, the allegations were
handled within the Patrol Division by Parisi and Captain Preloh. The rookie female officer, who

expressed her desire to become a K-9 officer, was subsequently targeted as being a “Snitch” by

25
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 26 of 30

other officers for informing on K-9 Technician and was harassed until she resigned a short time
afterwards.

This case affected Plaintiff emotionally because of his belief that a hostile work
environment that targets females and blacks affect not only the person directly targeted but
others, like himself with a title (Plaintiff was a Sergeant at the time) but no authority to prevent
the hostilities due to the institutionalized racist and sexist practices of white police officers on
Patrol Division and USCP management.

Correlating with ECF [#278] Forth Amended Complaint

(P. 10, (30). Lieutenant Frank Adams was subjected to the racially hostile work

environment.
Correlating with ECF [#376] p. 17-18
(P. 17, No. 1, (1) - The Defendant concedes that Lt. Adams has at least one viable claim for

discrimination. [#365] at 25.
(P. 17, No. 1, 92). The defendant previously conceded jurisdiction for Lt. Adams’s hostile
work environment and adverse actions claims filed in the lead case. [#151] at 9.

Claim - Line 16: (01/11/2001) Promotion, HWE, Retaliation - ECF [#151-1]

Captain Dicks harassed Plaintiff with a memo to his Section Commander
stating that Plaintiff was a few days late in submitting an annual performance rating for one of
Plaintiff’s officers without a valid, legitimate, business, non-discriminatory reason for doing
so in order to justify a “Don’t Promote” recommendation on April 2, 2001 for Plaintiff Adams
in the Lieutenant’s promotional process.

Correlating with ECF [#278] Forth Amended Complaint

(P. 10. 930). Lieutenant Frank Adams was subjected to the racially hostile work

26
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 27 of 30

environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams....He was subsequently involuntarily
transferred.

(P. 11, 931). Lt. Adams was subjected to many unsubstantiated and frivolous
investigations by the Internal Affairs Division, and management refused to
investigate his charges against white subordinate Officers who made untruthful and
unsupported allegations against him.

(P.11, 32). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

(P. 26, 967). ....In addition, Captain Preloh and Inspector Parisi participated in and
supported the making of false accusations against Lt. Adams, which in turn led to an

investigation by Internal Affairs.

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1. 91) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, 2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

27
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 28 of 30

Claim - Line 17: (03/30/2001) HWE - ECF [#151-1]

The Department attempted to embarrass Plaintiff when it published distortions and lies
about him in an official department publication. Exhibit K [#473]
Correlating with ECF [#278] Forth Amended Complaint

(P. 10, 930). Lieutenant Frank Adams was subjected to the racially hostile work
environment on the U.S. Capitol Police force. While assigned to the Patrol Division,
white management officials allowed, encouraged, and participated with white
officers in hostilities towards Plaintiff Adams in an effort to force him to request an
assignment to another division. He was subsequently involuntarily transferred.
(P.11, 932). Lt. Adams’ primary discrimination facts and claims are set forth in four U.S.
District Court cases against the U.S. Capitol Police, which have the following case
numbers: 01-2221 (filed October 29, 2001), 04-0943 (filed June 9, 2004), 05-0491 (filed
March 10, 2005), and 06-0653 (filed April 10, 2006). Lt. Adams’ aforesaid facts and claims

are incorporated into this Complaint an made a part thereof.”

(P. 26, 967). Plaintiff Frank Adams was also subjected to retaliation from
upper management for filing complaints of discrimination.

Correlating with ECF [#376] p. 17-18

(P. 17, No. 1, J1) - The Defendant concedes that Lt. Adams has at least one viable claim for
discrimination. [#365] at 25...... IT recommend that the court maintain jurisdiction over those

actions that survived in my previous Report and Recommendation.

(P. 17, No. 1, 2) - The defendant previously conceded jurisdiction for Lt. Adams’s hostile

work environment and adverse actions claims filed in the lead case. [#151] at 9.

28
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 29 of 30

Plaintiff respectfully asks the Court to consider, in addition to specific claims in § 30,
31, § 32, and § 67 of the Forth Amended Complaint, the following paragraphs as well, that
generally pertain to all of Plaintiff's claims in [#151] and correlates with (P. 17, No. 1, 41) and

(P. 17, No. 1, §2) [#376].

q 12. The conduct of certain white Officers toward Black Officers unreasonably
interfered with the Black Officers’ work performance because it was frequent, severe,
humiliating, intimidating, and on occasion physically threatening.

q 13. In fact, the systemic harassment and hostile work environment did alter the terms,
conditions, and privileges of the Black Officers of the U.S. Capitol Police so that they were
forced, inequitably, to endure physically more demanding conditions and greater psychological
stress and intimidation on the job.

q 15. The U.S. Capitol Police knew or should have known of the racial harassment and
hostile work environment and failed to take proper remedial action.

4 18. Among the many egregious examples of racist insults and threats were those
experienced by Plaintiff Larry “Ike” Ikard (now deceased). Officer Ikard was subjected to a
racially hostile work environment in which white Officers referred to African Americans,
whether fellow Officers or members of the public, as “Huks” or “gangsters,” and characterized

the D.C. Metropolitan Police Department as the “ghetto police.”

29
Case 1:01-cv-02221-EGS Document 493 Filed 11/12/19 Page 30 of 30

CONCLUSION
Plaintiff asks this Honorable Court to find that 17 of the 17 claims désdtibed in this Reply

correlate to the allegations in the Fourth Amended Complaint.

Respectfully submitted,

 

4 7, /oe[2o19

Frank Adams
5817 South Marwood Blvd
Upper Marlboro, Md 20772

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing, Plaintiff's Reply to
Defendant’s Response to Plaintiffs Supplemental Briefing, was served on November 9,
2019 by United States first class mail, postage prepaid mail, upon:
ALAN BURCH, D.C. Bar #470655
Assistant United States Attorney

United States Attorney’s Office, Civil Division 555 Fourth St..NW
Washington, DC 20530

Fink A hin 3—

Frank Adams
5817 South Marwood Blvd
Upper Marlboro, Md 20772

 

30
